DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8,11,14,18,24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is incomplete, adjusting the active edges and surfaces of what?.  The inlet, the contoured passaged, the outlet ?
Claim 11 is confusing because it is not clear if the “interaction” is referring back to the “submerging of the apparatus”.
Claim 14 calls for “active edges and surfaces of the apparatus”; however, it is not clear if it refers back to the active edges and active surfaces of the inlet, contoured passage or the outlet.
Claim 18 line 2, the phrase “altering … that are” is awkward and confusing.  It appears that it’s the outer shell that is configured to obstruct unwanted flow from the body of water.

Claim 24 calls for “active edges and surfaces”; however, it is not clear if it refers back to the active edges and active surfaces of the inlet, contoured passage or the outlet.
Claim 25 is similarly rejected as claim 24 above.
Claim 26 is similarly rejected as claim 14 above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,7,9,11,26,31, 51, 59 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Japanese document (JP 50-39134) .
Japanese document ‘134 discloses a method for generating a wave in a body of water (see Figures 1,2) comprising:

b.    altering a flow of the water with at least one of active edges and active surfaces of at least one of the inlet, the contoured passage and the outlet
whereby the water flows out of the outlet in a wave form (9,9’).
Re claims 7, 59, modifying the generated wave form by varying a volumetric rate of flow that is urged through (this depends on the suction force).
Re claim 9, including modifying the generated wave form by articulating the apparatus in at least one direction (going from Figs. 1 to 2).
Re claim 11, including at least partially submerging the apparatus in the a water body (see Figs. 1,2)
Re claim 26, wherein urging includes urging at least a portion of a primary flow through the active edges and surfaces of the apparatus and displacing a volume of the body of water as the water flows out of the outlet and interacts with the body of water so that a hydraulic jump is generated in the body of water (see Figs. 1,2).
Re claim 31,wherein urging includes urging the flow-of-water to flow through the apparatus while the apparatus remains stationary in the body of water (see Figs. 1,2).
Re claim 51, apparatus for generating a wave in a body of water comprising:
a.    an inlet (near where 7,7’ is pointing) configured to receive a primary flow,
b.    an outlet (near where 8 is pointing) configured to discharge a wave form, and

wherein at least one of the inlet, the outlet and the passage is configured to alter the primary flow into the wave form.

Claim(s) 51,59 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Guevel et al. (US 4964756).
Guevel et al. discloses an apparatus for generating a wave in a body of water (see Figs. 6-10) comprising:
a.    an inlet configured to receive a primary flow,
b.    an outlet configured to discharge a wave form, and
c.    a passage connecting the inlet to the outlet,
wherein at least one of the inlet, the outlet and the passage is configured to alter the primary flow into the wave form (see Figs. 6-10).
Re claim 59, wherein the apparatus is configured to articulate in at least one direction.
(See Fig. 10).
Allowable Subject Matter
Claims 2,3,21,27,32, 40-43, 52,53,66,68,69,71,93,96-99, 112-115, 120, 121 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8,14,18,24,25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
                                                       


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
3/13/21